— In a proceeding pursuant to CPLR 7511 to vacate an arbitration award, the appeal is from a judgment of the Supreme Court, Queens County, dated September 5, 1979, which vacated the award and directed that the matter be noticed for a rehearing before a new arbitrator. Judgment affirmed, with $50 costs and disbursements. (See International Components Corp. v Klaiber, 59 AD2d 853; Matter of Woodco Mfg. Corp. [G. R. & R. Mfg.], 51 AD2d 631.) Damiani, J. P., Cohalan, Margett and Weinstein, JJ., concur.